DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPN 2020/0211502 A1) in view of Li et al. (USPN 2021/0335327 A1).

As to claim 1, Kim teaches a method of luminance compensation, comprising: 
generating luminance compensation data based on test image data, each of the test image data corresponding to one gray level, and each of the luminance compensation data including compensation values corresponding to the one gray level (see at least figs. 1-6 and [0009] “a Mura correction system may include: a Mura correction device configured to receive a detection image corresponding to a test image for each gray level of a display panel, and generate Mura pixel correction data for a Mura pixel”);
generating intra-plane data based on the luminance compensation data, one of the intra-plane data being generated based on one of the luminance compensation data (see at least figs. 1-6 and [0006] “Various embodiments are directed to a Mura correction system which detects an individual Mura pixel in a block based on a brightness value in a detection image obtained by detecting a test image displayed on a display panel and generates Mura pixel correction data to be applied to a quadratic Mura pixel correction equation for correcting the brightness value of the Mura pixel”; [0012] “According to the embodiments of the disclosure, by detecting an individual Mura pixel in a block based on a brightness value in a detection image obtained by detecting a test image displayed on a display panel and generating Mura pixel correction data to be applied to a quadratic Mura pixel correction equation for correcting the brightness value of the Mura pixel, Mura correction on the Mura pixel may be implemented.”);
generating inter-plane stream data based on the intra-plane data, one of the inter-plane stream data being generated based on data blocks included in the intra-plane data and disposed at a same location within the intra-plane data (see at least figs. 1-6 and [0006] “Various embodiments are directed to a Mura correction system which detects an individual Mura pixel in a block based on a brightness value in a detection image obtained by detecting a test image displayed on a display panel and generates Mura pixel correction data to be applied to a quadratic Mura pixel correction equation for correcting the brightness value of the Mura pixel”; [0012] “According to the embodiments of the disclosure, by detecting an individual Mura pixel in a block based on a brightness value in a detection image obtained by detecting a test image displayed on a display panel and generating Mura pixel correction data to be applied to a quadratic Mura pixel correction equation for correcting the brightness value of the Mura pixel, Mura correction on the Mura pixel may be implemented.”); and 
storing the inter-plane stream data in a memory (see at least figs. 1-8 and 15-20 and [0068] “The coefficient generator 142 generates coefficient values of coefficients of a Mura correction equation as a quadratic equation for correcting a measurement value of a Mura block for each gray level to an average pixel brightness value for each gray level of the display panel 10, and stores a position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation in the memory 160. The position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation are stored in the memory 160 to join with each other, and may be defined as Mura correction data.”; [0074]-[0075],  [0099] “When the coefficient values of the coefficients of the Mura correction equation for the Mura block are generated as described above, the coefficient generator 142 stores the position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation, in the memory 160, as the Mura correction data. The position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation are stored in the memory 160 in the form of a lookup table. The position value of the Mura block is utilized as an index. The position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation are joined with each other such that the coefficient values of the coefficients of the Mura correction equation may be read from the position value of the Mura block.”; [0140]-[0153]; and [0164] “The Mura memory 210 stores Mura correction data including a position value of the Mura block for the display panel 10 and coefficient values for the Mura block, and Mura pixel correction data including a position value of the Mura pixel for the display panel 10 and coefficient values for the Mura pixel. The Mura correction data C_DATA of the Mura memory 210 may be understood to be provided from the Mura correction device 100 described above, and may also be understood as the Mura pixel correction data.”).
Kim does not directly teach sequentially storing data in a memory.
Li teaches sequentially storing data in a memory (see at least figs. 3, [0008] “sending the first subset of data from the GPU to the IC sequentially”; [0050] “data is sequentially stored in the second portion 20 of the RAM with the second group of addresses… data 2 is sequentially stored in the first portion 10 of the RAM with the first group of addresses”; [0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sequential storage of data as taught by Li into Kim because sequential data storage is well known in the art and also to provide a method of processing image data with reduced transmission bandwidth for transmitted for image display and a display apparatus (see Li at least [0001]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 11, Kim teaches a luminance compensation system comprising: 
a circuit configured to provide test image data to a display panel, wherein each of the test image data correspond to one gray level (see at least figs. 1-6 and [0009] “a Mura correction system may include: a Mura correction device configured to receive a detection image corresponding to a test image for each gray level of a display panel, and generate Mura pixel correction data for a Mura pixel”);
an image capture device configured to generate luminance data by capturing a panel image displayed on the display panel in response to test image data (see at least fig. 1: an image detection unit 30); and
a luminance compensation circuit configured to generate luminance compensation data based on the luminance data (see at least figs. 1-6 and [0012] “correcting the brightness value of the Mura pixel”), 
wherein each of the luminance compensation data includes compensation values corresponding to the one gray level (see at least figs. 1-8 and [0009]-[0012]), 
generate intra-plane data based on the luminance compensation data (see at least figs. 1-6 and [0006] “Various embodiments are directed to a Mura correction system which detects an individual Mura pixel in a block based on a brightness value in a detection image obtained by detecting a test image displayed on a display panel and generates Mura pixel correction data to be applied to a quadratic Mura pixel correction equation for correcting the brightness value of the Mura pixel”; [0012] “According to the embodiments of the disclosure, by detecting an individual Mura pixel in a block based on a brightness value in a detection image obtained by detecting a test image displayed on a display panel and generating Mura pixel correction data to be applied to a quadratic Mura pixel correction equation for correcting the brightness value of the Mura pixel, Mura correction on the Mura pixel may be implemented.”),
generate one of inter-plane stream data based on data blocks included in the intra-plane data and disposed at a same location within each of the intra-plane data (see at least figs. 1-8, 15-20 and [0006] “Various embodiments are directed to a Mura correction system which detects an individual Mura pixel in a block based on a brightness value in a detection image obtained by detecting a test image displayed on a display panel and generates Mura pixel correction data to be applied to a quadratic Mura pixel correction equation for correcting the brightness value of the Mura pixel”; [0012] “According to the embodiments of the disclosure, by detecting an individual Mura pixel in a block based on a brightness value in a detection image obtained by detecting a test image displayed on a display panel and generating Mura pixel correction data to be applied to a quadratic Mura pixel correction equation for correcting the brightness value of the Mura pixel, Mura correction on the Mura pixel may be implemented.”), and 
store the inter-plane stream data in a memory (see at least figs. 1-8 and 15-20 and [0068] “The coefficient generator 142 generates coefficient values of coefficients of a Mura correction equation as a quadratic equation for correcting a measurement value of a Mura block for each gray level to an average pixel brightness value for each gray level of the display panel 10, and stores a position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation in the memory 160. The position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation are stored in the memory 160 to join with each other, and may be defined as Mura correction data.”; [0074]-[0075],  [0099] “When the coefficient values of the coefficients of the Mura correction equation for the Mura block are generated as described above, the coefficient generator 142 stores the position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation, in the memory 160, as the Mura correction data. The position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation are stored in the memory 160 in the form of a lookup table. The position value of the Mura block is utilized as an index. The position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation are joined with each other such that the coefficient values of the coefficients of the Mura correction equation may be read from the position value of the Mura block.”; [0140]-[0153]; and [0164] “The Mura memory 210 stores Mura correction data including a position value of the Mura block for the display panel 10 and coefficient values for the Mura block, and Mura pixel correction data including a position value of the Mura pixel for the display panel 10 and coefficient values for the Mura pixel. The Mura correction data C_DATA of the Mura memory 210 may be understood to be provided from the Mura correction device 100 described above, and may also be understood as the Mura pixel correction data.”).
Kim does not directly teach sequentially storing data in a memory.
Li teaches sequentially storing data in a memory (see at least figs. 3, [0008] “sending the first subset of data from the GPU to the IC sequentially”; [0050] “data is sequentially stored in the second portion 20 of the RAM with the second group of addresses… data 2 is sequentially stored in the first portion 10 of the RAM with the first group of addresses”; [0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sequential storage of data as taught by Li into Kim because sequential data storage is well known in the art and also to provide a method of processing image data with reduced transmission bandwidth for transmitted for image display and a display apparatus (see Li at least [0001]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 16, Kim teaches a display system comprising: 
a display device including a luminance compensation circuit (see at least figs. 1-6 and [0012] “correcting the brightness value of the Mura pixel”); and 
a host processor configured to control the display device (see at least figs. 1, 3, 19), wherein the luminance compensation circuit includes: 
a luminance compensation data memory configured to store inter-plane stream data (see at least figs. 1-8 and 15-20 and [0068] “The coefficient generator 142 generates coefficient values of coefficients of a Mura correction equation as a quadratic equation for correcting a measurement value of a Mura block for each gray level to an average pixel brightness value for each gray level of the display panel 10, and stores a position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation in the memory 160. The position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation are stored in the memory 160 to join with each other, and may be defined as Mura correction data.”; [0074]-[0075],  [0099] “When the coefficient values of the coefficients of the Mura correction equation for the Mura block are generated as described above, the coefficient generator 142 stores the position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation, in the memory 160, as the Mura correction data. The position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation are stored in the memory 160 in the form of a lookup table. The position value of the Mura block is utilized as an index. The position value of the Mura block and the coefficient values of the coefficients of the Mura correction equation are joined with each other such that the coefficient values of the coefficients of the Mura correction equation may be read from the position value of the Mura block.”; [0140]-[0153]; and [0164] “The Mura memory 210 stores Mura correction data including a position value of the Mura block for the display panel 10 and coefficient values for the Mura block, and Mura pixel correction data including a position value of the Mura pixel for the display panel 10 and coefficient values for the Mura pixel. The Mura correction data C_DATA of the Mura memory 210 may be understood to be provided from the Mura correction device 100 described above, and may also be understood as the Mura pixel correction data.”); 
an intra-plane data generator configured to read the inter-plane stream data and generate data blocks based on the inter-plane stream data to generate intra-plane data (see at least figs. 1-8, 15-20 and [0006] “Various embodiments are directed to a Mura correction system which detects an individual Mura pixel in a block based on a brightness value in a detection image obtained by detecting a test image displayed on a display panel and generates Mura pixel correction data to be applied to a quadratic Mura pixel correction equation for correcting the brightness value of the Mura pixel”; [0012] “According to the embodiments of the disclosure, by detecting an individual Mura pixel in a block based on a brightness value in a detection image obtained by detecting a test image displayed on a display panel and generating Mura pixel correction data to be applied to a quadratic Mura pixel correction equation for correcting the brightness value of the Mura pixel, Mura correction on the Mura pixel may be implemented.”),
wherein the data blocks are included in the intra-plane data and are disposed at a same location within each of the intra-plane data (see at least figs. 1-8, 15-20 and [0006] “Various embodiments are directed to a Mura correction system which detects an individual Mura pixel in a block based on a brightness value in a detection image obtained by detecting a test image displayed on a display panel and generates Mura pixel correction data to be applied to a quadratic Mura pixel correction equation for correcting the brightness value of the Mura pixel”; [0012] “According to the embodiments of the disclosure, by detecting an individual Mura pixel in a block based on a brightness value in a detection image obtained by detecting a test image displayed on a display panel and generating Mura pixel correction data to be applied to a quadratic Mura pixel correction equation for correcting the brightness value of the Mura pixel, Mura correction on the Mura pixel may be implemented.”);
a luminance compensation data generator configured to generate luminance compensation data based on the intra-plane data (see at least figs. 1-8, 15-20 and [0012] “correcting the brightness value of the Mura pixel”); and 
a luminance compensation image data generator configured to generate output image data by compensating input image data based on the luminance compensation data (see at least figs. 1-8, 15-20 and [0012] “correcting the brightness value of the Mura pixel”).
Kim does not directly teach sequentially reading data.
Li teaches sequentially reading data (see at least figs. 3, [0008] “reading the second subset of data from the RAM by the IC sequentially”; [0010] “reading the second subset of data from the RAM includes reading each row of the first part of the second subset of data sequentially from the first group of addresses”; [0012]; [0014]; [0050] “the IC controls a reading process to retrieve data and refresh corresponding address sequentially”; [0053] “data for the first one or more rows that are firstly scanned are sequentially read from the corresponding one or more addresses in the first group of addresses”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sequential reading of data as taught by Li into Kim because sequential data reading is well known in the art and also to provide a method of processing image data with reduced transmission bandwidth for transmitted for image display and a display apparatus (see Li at least [0001]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, the combination of Kim and Li teach the method of claim 1 (see above rejection), wherein the generating of the intra-plane data includes: generating a first intra-plane data among the intra-plane data based on a plurality of first data blocks generated by dividing a first luminance compensation data among the luminance compensation data, and each of the plurality of first data blocks has a first size (see Kim at least figs. 5, 10, 15, 16, [0007], [0011]).

As to claim 3, the combination of Kim and Li teach the method of claim 2 (see above rejection), wherein one of the intra-plane data included in the first intra-plane data includes an average value of at least a portion of the plurality of first data blocks (see Kim at least [0010], [0011], [0059], [0060], [0065], [0068], [0071]-[0073], [0082], [0091], [0093], [0094], [0098], [0103], [0104], [0110]-[0112], [0121], [0130], [042], [0146]).

As to claim 4, the combination of Kim and Li teach the method of claim 1 (see above rejection), wherein the generating of the inter-plane stream data includes: generating a first inter-plane stream data among the inter-plane stream data based on selected second data blocks among a plurality of second data blocks generated by dividing the intra-plane data, the selected second data blocks are included in different intra-plane data and disposed at a first location within the intra-plane data, and each of the plurality of second data blocks has a second size (see Kim at least figs. 5, 10, 15, 16, [0007], [0011]).

As to claim 5, the combination of Kim and Li teach the method of claim 4 (see above rejection), wherein the first inter-plane stream data is generated by encoding the selected second data blocks (see Kim at least figs. 1-10 and 15-20 and note that encoding is well known in the art and would be an obvious substitution).

As to claim 7, the combination of Kim and Li teach the method of claim 1 (see above rejection), wherein the inter-plane stream data are sequentially stored in a direction from a first address to a second address in the memory (see Li at least figs. 3, [0008] “sending the first subset of data from the GPU to the IC sequentially”; [0050] “data is sequentially stored in the second portion 20 of the RAM with the second group of addresses… data 2 is sequentially stored in the first portion 10 of the RAM with the first group of addresses”; [0053]).

As to claim 8, the combination of Kim and Li teach the method of claim 1 (see above rejection), wherein the sequentially storing of the inter-plane stream data in the memory includes: receiving display scan method information indicating a scan method for a display device; and sequentially storing the inter-plane stream data in the memory based on the display scan method information (see Li at least [0050], [0051], [0053], [0054]).

As to claim 9, the combination of Kim and Li teach the method of claim 8 (see above rejection), wherein the display scan method information includes one of a progressive type and an interlaced type (see Li at least [0039] “progressive lines scan scheme”).

As to claim 10, the combination of Kim and Li teach the method of claim 1 (see above rejection), further comprising: sequentially reading the inter-plane stream data from the memory; generating the intra-plane data by generating the data blocks based on the inter-plane stream data, wherein the data blocks are included in each of the intra-plane data and are disposed at a same location within the intra-plane data; generating the luminance compensation data based on the intra-plane data; and generating output image data for displaying an image by compensating input image data based on the luminance compensation data (see Kim at least figs. 1-10 and 15-20 and Li at least figs. 3, [0008] “reading the second subset of data from the RAM by the IC sequentially”; [0010] “reading the second subset of data from the RAM includes reading each row of the first part of the second subset of data sequentially from the first group of addresses”; [0012]; [0014]; [0050] “the IC controls a reading process to retrieve data and refresh corresponding address sequentially”; [0053] “data for the first one or more rows that are firstly scanned are sequentially read from the corresponding one or more addresses in the first group of addresses”).

As to claim 12, the combination of Kim and Li teach the luminance compensation system of claim 11 (see above rejection), wherein the luminance compensation circuit is further configured to generate a plurality of first data blocks by dividing a first luminance compensation data among the luminance compensation data into a first size, and generate a first intra-plane data among the intra-plane data based on the plurality of first data blocks (see Kim at least fig. 5, 10, 15, 16, [0007], [0011]).

As to claim 13, the combination of Kim and Li teach the luminance compensation system of claim 11 (see above rejection), wherein the luminance compensation circuit is further configured to generate a plurality of second data blocks by dividing the intra-plane data into a second size, and generates a first inter-plane stream data among the inter-plane stream data based on the plurality of second data blocks included in different inter-plane data and disposed at a first location among the plurality of second data blocks (see Kim at least figs. 5, 10, 15, 16, [0007], [0011]).

As to claim 14, the combination of Kim and Li teach the luminance compensation system of claim 11 (see above rejection), wherein the luminance compensation circuit is further configured to sequentially store the inter-plane stream data in a direction from a lower address to a higher address of the memory (see Kim at least figs. 1-10 and 15-20 and Li at least figs. 3, [0008] “sending the first subset of data from the GPU to the IC sequentially”; [0050] “data is sequentially stored in the second portion 20 of the RAM with the second group of addresses… data 2 is sequentially stored in the first portion 10 of the RAM with the first group of addresses”; [0053]).

Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPN 2020/0211502 A1) in view of Li et al. (USPN 2021/0335327 A1), further in view of Kim (USPN 2016/0217724 A1, note Kim ‘724)

As to claim 6, the combination of Kim and Li teach the method of claim 5 (see above rejection), wherein a start address of the memory storing the inter-plane stream data and an offset representing a size of each of the inter-plane stream data are stored in the memory (see Kim at least figs. 5, 10, 15, 16 and Li at least figs. 3, [0008] “sending the first subset of data from the GPU to the IC sequentially”; [0050] “data is sequentially stored in the second portion 20 of the RAM with the second group of addresses… data 2 is sequentially stored in the first portion 10 of the RAM with the first group of addresses”; [0053]).
Kim and Li do not directly teach a special function register included in the memory.
Kim ‘724 teaches a special function register included in the memory (see at least [0085] “Referring to FIGS. 1 to 3, a display controller 200a according to example embodiments of the inventive concepts may include an image processing logic 210a, a compensation image generator 220a, a register (special function register (SFR)) 230a, a selector 240a, a data interface unit (I/F) 250, a timing generator 260a, and a timing controller 270.”; [0105], [0110], [0115], [0120], [0121], [0131], [0132], [0136], [0151], [0157]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the special function register as taught by Kim ‘724 into Kim and Li because a special function register is well known in the art and also to improve display quality (see Kim ‘724 at least Abstract). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 15, the combination of Kim and Li teach the luminance compensation system of claim 14 (see above rejection), wherein the luminance compensation circuit is further configured to store information indicating a start address for the inter-plane stream data and an offset indicating a size of each inter-plane stream data in the memory (see Kim at least figs. 5, 10, 15, 16 and Li at least figs. 3, [0008] “sending the first subset of data from the GPU to the IC sequentially”; [0050] “data is sequentially stored in the second portion 20 of the RAM with the second group of addresses… data 2 is sequentially stored in the first portion 10 of the RAM with the first group of addresses”; [0053]).
Kim and Li do not directly teach wherein the memory includes special function register.
Kim ‘724 teaches wherein the memory includes special function register (see at least [0085] “Referring to FIGS. 1 to 3, a display controller 200a according to example embodiments of the inventive concepts may include an image processing logic 210a, a compensation image generator 220a, a register (special function register (SFR)) 230a, a selector 240a, a data interface unit (I/F) 250, a timing generator 260a, and a timing controller 270.”; [0105], [0110], [0115], [0120], [0121], [0131], [0132], [0136], [0151], [0157]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the special function register as taught by Kim ‘724 into Kim and Li because a special function register is well known in the art and also to improve display quality (see Kim ‘724 at least Abstract). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 20, the combination of Kim and Li teach the display system of claim 16 (see above rejection), wherein the luminance compensation data memory stores a start address for the inter-plane stream data and an offset indicating a size of each of the inter-plane stream data (see Kim at least figs. 5, 10, 15, 16 and Li at least figs. 3, [0008] “sending the first subset of data from the GPU to the IC sequentially”; [0050] “data is sequentially stored in the second portion 20 of the RAM with the second group of addresses… data 2 is sequentially stored in the first portion 10 of the RAM with the first group of addresses”; [0053]).
Kim and Li do not directly teach wherein the memory includes special function register.
Kim ‘724 teaches wherein the memory includes special function register (see at least [0085] “Referring to FIGS. 1 to 3, a display controller 200a according to example embodiments of the inventive concepts may include an image processing logic 210a, a compensation image generator 220a, a register (special function register (SFR)) 230a, a selector 240a, a data interface unit (I/F) 250, a timing generator 260a, and a timing controller 270.”; [0105], [0110], [0115], [0120], [0121], [0131], [0132], [0136], [0151], [0157]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the special function register as taught by Kim ‘724 into Kim and Li because a special function register is well known in the art and also to improve display quality (see Kim ‘724 at least Abstract). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPN 2020/0211502 A1) in view of Li et al. (USPN 2021/0335327 A1), further in view of Tian et al (USPN 9,799,257 B2).

As to claim 17, the combination of Kim and Li teach the display system of claim 16 (see above rejection).
Kim and Li do not directly teach wherein the intra-plane data generator includes a de-multiplexer and a plurality of decoders, and a number of the plurality of decoders is half of a number of the luminance compensation data.
Tian teaches a de-multiplexer and a plurality of decoders, and a number of the plurality of decoders is half of a number of the luminance compensation data (see at least figs. 8-9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a de-multiplexer and a plurality of decoders as taught by Tian into Kim and Li because a de-multiplexer and decoders are well known in the art and also to improve color variation of pixels in a display panel. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 18, the combination of Kim and Li teach the display system of claim 16 (see above rejection), 
Kim and Li do not directly teach wherein the de-multiplexer distributes the inter-plane stream data between the plurality of decoders.
Tian teaches wherein the de-multiplexer distributes the inter-plane stream data between the plurality of decoders (see at least figs. 8-9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a de-multiplexer and decoders as taught by Tian into Kim and Li because a de-multiplexer and decoders are well known in the art and also to improve color variation of pixels in a display panel. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 19, the combination of Kim, Li and Tian teach the display system of claim 18 (see above rejection), wherein the plurality of decoders respectively decode inter-plane stream data distributed by the de-multiplexer to generate the intra-plane data (see Tian at least figs. 8-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        9/10/22
		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623